Citation Nr: 0635347	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-11	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to an effective date earlier than October 1, 
2002, for the grant of a 60 percent rating for post-operative 
coronary artery bypass.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from June 1967 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied an effective date earlier than October 1, 2002, 
for the grant of a 60 percent disability for the service-
connected post-operative coronary artery bypass.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  The VCAA redefined VA's duty to 
assist and enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2006).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions). 

Under the VCAA, VA must notify the claimant of information 
and lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  38 U.S.C.A. § 5103(a); 
See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).



Review of the veteran's claims file discloses that, 
regrettably, since the enactment of the VCAA, the RO has not 
notified the veteran of what information and evidence is 
necessary to substantiate his claim for an earlier effective 
date.  This provision of notice should be done.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter in 
compliance with 38 U.S.C.A. § 5103(a) and 
the caselaw cited below.  Such notice 
should specifically (1) apprise him of 
the evidence and information necessary to 
substantiate his claim for an earlier 
effective date, and (2) inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  The notice should also 
specifically request that he provide VA 
with any evidence in his possession that 
pertains to his claim now before the 
Board on appeal.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims

that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



